Case 18-10425        Doc 55     Filed 12/31/18     Entered 12/31/18 17:38:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 10425
         Ayton L. Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-10425             Doc 55       Filed 12/31/18    Entered 12/31/18 17:38:00                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $12,450.00
           Less amount refunded to debtor                            $8,889.72

 NET RECEIPTS:                                                                                           $3,560.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $560.28
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $3,560.28

 Attorney fees paid and disclosed by debtor:                      $1,000.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                        Secured       19,754.00     19,955.71        19,955.71            0.00       0.00
 Bottom Line Books                     Unsecured          44.95           NA               NA            0.00       0.00
 Cardworks/CW Nexus                    Unsecured         291.00           NA               NA            0.00       0.00
 Chase Card Services                   Unsecured      8,122.00            NA               NA            0.00       0.00
 City of Chicago                       Unsecured         312.50           NA               NA            0.00       0.00
 City of Chicago                       Unsecured      2,662.48            NA               NA            0.00       0.00
 City of Chicago Building Dept.        Unsecured          40.00           NA               NA            0.00       0.00
 City of Chicago Corporate Counselor   Unsecured         230.76           NA               NA            0.00       0.00
 Comcast                               Unsecured         446.52           NA               NA            0.00       0.00
 Cook County Treasurer                 Secured             0.00           NA               NA            0.00       0.00
 Cook County Treasurer                 Secured             0.00      2,408.90         2,408.90           0.00       0.00
 Credit Collections Services           Unsecured         140.00           NA               NA            0.00       0.00
 Credit Collections Services           Unsecured         107.00           NA               NA            0.00       0.00
 Dell Financial                        Secured       18,672.68            NA        18,672.68            0.00       0.00
 First Premier                         Unsecured         137.00           NA               NA            0.00       0.00
 First Premier                         Unsecured         119.00           NA               NA            0.00       0.00
 Illinois Department of Employment S   Priority      11,725.02            NA               NA            0.00       0.00
 Illinois Department of Labor          Priority       2,171.84            NA               NA            0.00       0.00
 Internal Revenue Service              Priority      60,000.00       5,307.02         5,307.02           0.00       0.00
 Internal Revenue Service              Unsecured           0.00      7,370.90         7,370.90           0.00       0.00
 Mayo Clinic                           Unsecured          63.04           NA               NA            0.00       0.00
 Mr Cooper                             Secured        9,000.00            NA          9,000.00           0.00       0.00
 Nationstar Mortgage LLC               Secured      116,400.00    121,533.26       121,533.26            0.00       0.00
 Nationstar Mortgage LLC               Unsecured           0.00           NA               NA            0.00       0.00
 NSTP                                  Unsecured         149.00           NA               NA            0.00       0.00
 Peoples Gas Light & Coke Company      Unsecured         707.26           NA               NA            0.00       0.00
 Physicians Mutual                     Unsecured          18.95           NA               NA            0.00       0.00
 Portfolio Recovery Associates         Secured             0.00      3,022.59         3,022.59           0.00       0.00
 Sage Capital Recovery                 Unsecured         518.93           NA               NA            0.00       0.00
 Smithsonian                           Unsecured          12.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-10425        Doc 55      Filed 12/31/18     Entered 12/31/18 17:38:00             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $121,533.26               $0.00             $0.00
       Mortgage Arrearage                                 $9,000.00               $0.00             $0.00
       Debt Secured by Vehicle                           $19,955.71               $0.00             $0.00
       All Other Secured                                 $24,104.17               $0.00             $0.00
 TOTAL SECURED:                                         $174,593.14               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $5,307.02               $0.00             $0.00
 TOTAL PRIORITY:                                          $5,307.02               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,370.90               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,560.28
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,560.28


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
